The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on December 14, 2021.

Status of Claims
Claims 1, 8, and 15 are amended, claims 4-5, 10-12, and 17-19 are canceled, claims 3, 6, 13 and 20 were previously canceled. Claims 1, 2, 7-9 and 14-16 are pending in the application.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 1/6/2022 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
(A). Claim objections: Regarding claim objections, Applicant’s amendments to claims appropriately addressed the objections, the objections are withdrawn.
(B).112 (a) rejection: Regarding 112 (a) rejections to claims 1, 8, and 15 set forth in the non-final office action are maintained because Applicant’s amendments to the claims merely paraphrase the previous claim language, and are not supported by the spec.
(C). 112 (d) rejection: Regarding 112 (d) rejections to claims 10, and 17 set forth in the non-final office action are withdrawn because claims 10 and 17 are canceled.
(D). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendments necessitate new grounds of rejections made in this office action below. 


 (A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1, 2, 7-9, and 14-16 are objected to because of the following informalities:
  Claim 1, line 20, “the root node” lacks proper antecedent basis. Also see claims 8 and 15.
Other claims depend on objected claims and inherit the same deficiency.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites “and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order;” is not supported by spec, e.g. on Fig. 2c, the BDDs 232, 234, 236 have different nodes. The amended claim 1 also recites “selecting the optimal tree that is identified to assign values to the plurality of attributes of the test during execution.” The claimed features are not disclosed in the spec. The spec only discloses selecting the subset of the plurality of tests (spec para [067]). The amended claims 8 and 15 recite these same features as in amended claim1, and are rejected for the same reason. Dependent claims 2, 7, 9-12, 14, and 16 are rejected for the same reason because of their dependencies upon their respective independent claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al (US 20120260132 A1, hereinafter “Blue”) in view of Tzoref-Brill et al (US 20130103983 A1, hereinafter “Tzoref-Brill”), Wu et al (US 20200104426 A1, hereinafter “Wu”), Huang et al (US 20080148236 A1, hereinafter “Huang”) and Baranchik et al (US 9698819 B1, hereinafter “Baranchik”).

Regarding claim 1 (Currently Amended), Blue teaches A method for identifying optimal tests, the method comprising: 
defining functional coverage by a test suite based on a functional coverage model of a System Under Test (SUT), wherein the test suite comprises a plurality of tests, wherein the functional coverage model comprises a plurality of attributes, each of the plurality of attributes having a set of possible values and wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite (para [0005], “…the method comprising : defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes, each having a set of possible values, wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite; determining a subset of the possible combinations of values, ….”); 
determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all pairwise combinations of the possible combinations of values (para [0005], “…determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations;…” wherein n-wise comprises pairwise); 
selecting a subset of the plurality of tests, wherein the selected subset of the plurality of tests is operative to cover the determined subset of the possible combinations of values (para [0005], “…selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values;…”); 
[generating a plurality of trees to represent the functional coverage model, the plurality of trees comprising a plurality of binary decision diagrams to represent a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents] a combination of values potentially used to execute [[a ]]the test (para [0005], “…determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations;…” wherein n-wise comprises pairwise), [wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for [[of]] the plurality of attributes when executing the test, a path being a set of edges from the root node to a leaf node, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order];
Blue does not explicitly teach 
generating a plurality of trees to represent the functional coverage model, the plurality of trees comprising a plurality of binary decision diagrams to represent a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents (a combination of values potentially used to execute [[a ]]the testwherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for [[of]] the plurality of attributes when executing the test, a path being a set of edges from the root node to a leaf node, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order; 
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using a machine learning model, and wherein analyzing the complexity further Page 2 of 13comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities; 
identifying an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees; and 
selecting the optimal tree that is identified to assign values to the plurality of attributes of the test during execution.Page 2 of 11
Tzoref-Brill teaches 
generating a plurality of trees to represent the functional coverage model, the plurality of trees comprising a plurality of binary decision diagrams to represent a test from the selected subset of the plurality of tests, wherein each binary decision diagram (para [0073], “…the test-space is represented by the CCP BDD. The BDD representing the test-space may also be referred to as test-space BDD.”) represents (a combination of values potentially used to execute [[a ]]the test,) wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for [[of]] the plurality of attributes when executing the test, a path being a set of edges from the root node to a leaf node (para [0052], “A path from the root node 210 to the 1-terminal 240 represents a (possibly partial) variable assignment for which the represented Boolean function is true. As the path descends to a child from a node, then that node's variable is assigned a corresponding value.” wherein the node’s variable reads on an attribute), [and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order];
Blue and Tzoref-Brill are analogous art because both deal with testing software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue and Tzoref-Brill before him/her before the effective filing date of the claimed invention, to incorporate the features of Tzoref-Brill into Blue because Tzoref-
Neither Blue nor Tzoref-Brill explicitly teaches 
…, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order;
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using a machine learning model, and wherein analyzing the complexity further Page 2 of 13comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities; 
identifying an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees; and 
selecting the optimal tree that is identified to assign values to the plurality of attributes of the test during execution.
Wu teaches 
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using a machine learning model, and wherein analyzing the complexity further Page 2 of 13comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees (Fig. 8, steps 810 and 812, para [0101], “…In some embodiments, such entity feedback can be indicative of real-time feedback from an entity associated with a machine learning system that processes and/or analyzes random graph 202, the geometric node embeddings, the random graph node embeddings, and/or graph feature matrix 116….” wherein the feature matrix read on a complexity of the diagrams), [wherein the different order of the nodes in the binary decision diagrams result in differing complexities];
The combination of Blue and Tzoref-Brill along with Wu are analogous art because all deal with testing software and data graph analysis.

None of Blue, Tzoref-Brill and Wu explicitly teaches 
…, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order;
…, wherein the different order of the nodes in the binary decision diagrams result in differing complexities;
identifying an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees; and 
selecting the optimal tree that is identified to assign values to the plurality of attributes of the test during execution.
Huang teaches 
identifying an optimal tree from the subset of the plurality of trees to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of trees (steps 303-307 of Fig. 3 and corresponding text para [0028-0031] describe the process of identifying an optimal tree to achieve an objective of the test suite);
selecting the optimal tree that is identified to assign values to the plurality of attributes of the test during execution (para [0031], “The step 307 is executed to derive a qualified test case plan according to all the selected proper test cases. …. The qualified test case plan can be executed to completely test the object.”).
The combination of Blue, Tzoref-Brill and Wu along with Huang are analogous art because all deal with testing software and data graph analysis.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Tzoref-Brill, Wu and Huang before him/her before the effective filing date of the claimed invention, to incorporate the features of Huang into Blue, Tzoref-Brill 
None of Blue, Tzoref-Brill, Wu and Huang explicitly teaches 
…, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order;
…, wherein the different order of the nodes in the binary decision diagrams result in differing complexities;
Baranchik teaches 
…, and wherein a first binary decision diagram comprises the same nodes as a second binary decision diagram, but in different order (Fig. 3 and Fig. 4);
…, wherein the different order of the nodes in the binary decision diagrams result in differing complexities (Fig. 3 and Fig. 4);
The combination of Blue, Tzoref-Brill, Wu and Huang along with Baranchik are analogous art because all deal with testing software and data graph analysis.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Blue, Tzoref-Brill, Wu, Huang and Baranchik before him/her before the effective filing date of the claimed invention, to incorporate the features of Baranchik into Blue, Tzoref-Brill, Wu and Huang because Baranchik’s teaching provides techniques facilitating categorization of trees/graphs (Baranchik, Col 3, lines 53-56).

Regarding claim 2 (Original), Blue as modified by Tzoref-Brill, Wu, Huang and Baranchik teaches claim 1, Wu further teaches wherein the complexity of the generated plurality of trees is analyzed using a vector analysis model (para [0105], “In some embodiments, machine learning component 606 can employ any suitable machine-learning based techniques, …, a set of support vector regression machine learning computations, a set of k-means machine learning computations,. …” for motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Original), Blue as modified by Tzoref-Brill, Wu, Huang and Baranchik teaches claim 1, Blue further teaches wherein the selected subset of the plurality of tests excludes combinations that are restricted by a set of restrictions over the plurality of attributes and associated domains (para [0021], “…A CTD tool is given a description of a test space in the form of variables, their respective values, and possibly restrictions on the values combinations….”).

Regarding claim 8 (Currently Amended), it is directed to A system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, Blue teaches A system for identifying optimal tests, the system comprising: 
a memory having computer-readable instructions; and 
one or more processors for executing the computer-readable instructions (Fig. 2).

Regarding claim 9 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A computer-program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that, Blue teaches A computer-program product for identifying optimal tests, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (E.g., see paragraph [0007]).

Regarding claim 16 (Original), it recites same features as claim 2, and is rejected for the same reason.


Applicant's arguments regarding art rejections filed 12/14/2021 have been fully considered but they are not persuasive.
On p10-11 of the Remarks, Applicant argued that the cited references do not teach the claim features of “analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using a machine learning model, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, and total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities.” 
Examiner respectfully disagrees, because, newly cited references by Wu and Baranchik teach the claims features under discussion. The arguments are moot upon new grounds of rejections made in this office action above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192